 

 

—— FILED ____ RECEIVED

 

 

 

 

 

 

 

ENTERED
counsel PARTS ae eo a
IN THE UNITED STATES DISTRICT COURT DEC 4
DISTRICT OF NEVADA 2 2019
LAS VEGAS DIVISION
CLERK US
2a
DASHMESH ENTERPRISES, INC. A DEPUTY
NEVADA CORPORATION D/B/A
YOUR STOP, and
RAVINDER S, GREWAL, an Individual,
and CASE NO. 2:19-cv-01655-GMN-NJK
RAJWANT K. GREWAL, an Individual
Plaintiff MOTION FOR 20 DAY EXTENSION OF
TIME TO FILE PLAINTIFFS’ RESPONSE
¥. TO DEFENDANT’S DECEMBER 6, 2019
MOTION

UNITED STATES OF AMERICA,
Defendant.

 

 

Plaintiffs’ request this Honorable Court for a twenty (20) day Extension of the deadline of
December 12, 2019 to respond to the Defendant’s Motion for Extension of Time to find and retain

counsel to represent them in this matter.
Dated: October 7, 2019 Respectfully submitted,

Amatjeet Johal

General Manager

Dashmesh Enterprises, Inc.

820 E. Twain Ave., Suite 138

Las Vegas, Nevada 89169
Telephone: 702-372-7442
Email: yourstop820@yahoo.com

IT IS 50 ORDERED:

# 7 i

UNITED STATES MAGISTRATE JUDGE

 

Dated: December 16, 2019

 

Page l of 1

 
